Title: To Thomas Jefferson from Thomas Newton, 22 August 1801
From: Newton, Thomas
To: Jefferson, Thomas


Dr Sir
Augt 22. 1801
The post just going off and appearances of the seal being rather suspicious of having been opend I have inclosed it; this place at present is remarkably healthy, the frequent thunder & rains I believe in a great measure contributes to it. we have no late arivals therefore no news from Europe, the trade is dull & I think will continue for some time, freights are much falling & provisions not worth sending from this to any market. accept my best wishes
Thos Newton
